DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 5,952,719) in view of Vaganov et al. (US 2002/0197025) (“Vaganov”).
With regard to claim 1, figure 4 of Robinson discloses an optical component configured to be mounted on a circuit board 30, comprising: a casing 44 made of a ceramic (“ceramic”, col. 4 ll. 41) electrical insulator 44 and having a cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); a circuit device 20 provided in the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); a lid 52 configured to cover the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed); and protruding electrodes (24, 36) provided along an outer periphery of the cavity of the casing 44, wherein a first linear expansion 
Robinson does not disclose at photonic circuit device. 
However, figure 3A of Vaganov discloses a photonic circuit device 250.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor of Robinson with the photonic device as taught in Vaganov in order to provide a photonic device package for use with photonic components.  See par [0010] of Vaganov. 
With regard to claim 2, figure 4 of Robinson discloses an overall linear expansion coefficient of a combination of the casing 44 and the lid (“cover”, col. 7 ll. 50) is balanced (“bending moment is reduced”, col. 2 ll. 18-19) with the second linear expansion coefficient of the circuit board 30.
With regard to claim 3, figure 4 of Robinson discloses a position of an outer surface of the lid 52 opposite to the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed) is aligned with a distal end of the protruding electrodes (bottom of solder balls 36) in a height direction.
With regard to claim 4, figure 4 of Robinson does not discloses a position of an outer surface of the lid opposite to the cavity is lower than a distal end of the protruding electrode in a height direction.

Therefore, it would have been obvious to one of ordinary skill in the art to form the cover component of figure 4 of Robinson with the cover of figure 3 of Robinson in order to protect the semiconductor device. See col. 3 ll. 21-23 of Robinson. 
With regard to claim 5, figure 4 of Robinson discloses an outer surface of the lid 52 opposite to the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed) is provided with surface treatment that enables soldering (“solder” col. 4 ll. 56).
With regard to claim 6, figure 4 of Robinson discloses a bottom surface of the casing (top of first horizontal portion 44 in fig. 4) opposite to the lid 52 is a heat dissipating surface.
With regard to claim 9, Robinson does not disclose that the casing has an electric interconnect formed in the casing, and wherein at least a part of the protruding electrodes is connected to the photonic circuit device through the electric interconnect.
However, figure 3A of Vaganov discloses that the casing (“body 204”, par [0035]) has an electric interconnect 255 formed in the casing (“body 204”, par [0035]), and wherein at least a part of the protruding electrodes 224 is connected to the photonic circuit device 250 through the electric interconnect 255.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor of Robinson with the photonic device as taught in Vaganov in order to provide a photonic device package for use with photonic components.  See par 
With regard to claim 10, Robinson does not disclose that the casing has an electric interconnect formed in the casing, and wherein the photonic circuit device is connected to the electric interconnect by wire US bonding.
However, figure 3A of Vaganov discloses that the casing has an electric interconnect 255 formed in the casing (“body 204”, par [0035]), and wherein the photonic circuit device 250 is connected to the electric interconnect 255 by wire bonding 252.
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor of Robinson with the photonic device as taught in Vaganov in order to provide a photonic device package for use with photonic components.  See par [0010] of Vaganov.  
With regard to claim 11, figure 4 of Robinson discloses an optical module comprising: a circuit board 30; and a component flip-chip 20 mounted on the circuit board 30, wherein the component has a casing 44 made of a ceramic electrical insulator (“ceramic”, col. 4 ll. 41) and having a cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed), a circuit device 20 provided in the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed), a lid 52 configured to cover the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is 
However, figure 3A of Vaganov discloses an optical component 236 and photonic circuit device (“photonic device 250”, par [0035]). 
Therefore, would have been obvious to one of ordinary skill in the art to form the package of Robinson with the protruding sleeve as taught in Vaganov in order to provide an optical pathway through the aperture to a photonic device with the recessed cavity.  See par [0035] of Vaganov.  It would have been obvious to one of ordinary skill in the art to form the semiconductor device of Robinson with the photonic device as taught in Vaganov in order to provide a photonic device package for use with photonic components.  See par [0010] of Vaganov.  
With regard to claim 12, figure 4 of Robinson discloses that the circuit board 30 has an array of connection electrodes 34 connected to the protruding electrodes 36 of the component 26, and a bonding layer 54 provided inside the array of the connection electrodes 34, and 30 wherein the lid 52 is fixed to the bonding layer 54.
With regard to claim 14, figure 4 of Robinson discloses that the bonding layer has a same thickness 5 as the connection electrode 34, and wherein a position of an outer 
However, figure 3A of Vaganov discloses an optical component 236.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Robinson with the protruding sleeve as taught in Vaganov in order to provide an optical pathway through the aperture to a photonic device with the recessed cavity.  See par [0035] of Vaganov.  
With regard to claim 15, Robinson does not disclose that the photonic circuit device has at least one of an optical to electric converter circuit and an electric to optical converter circuit, and wherein the optical component is mounted together with an electric circuit component on the circuit board.
However, figure 3A and 4E of Vaganov discloses that the photonic circuit device 250 has at least one of an optical to electric converter circuit 250 and an electric to optical converter circuit, and wherein the optical component 236 is mounted together with an electric circuit component 250 on the circuit board 420.
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Robinson with the protruding sleeve as taught in Vaganov in order to provide an optical pathway through the aperture to a photonic device with the recessed cavity.  See par [0035] of Vaganov.  
With regard to claim 16, figure 4 of Robinson discloses and an electrical connector 24 configured to connect the electric circuit component 20 to an external apparatus.

However, figure 4E of Vaganov discloses an optical connector (“optical fiber”, par [0036]) configured to connect the optical component 250 to an external fiber optic cable (“optical fiber”, par [0036]); 
Therefore, it would have been obvious to one of ordinary skill in the art to form the semiconductor device of Robinson with the optical fiber as taught in Vaganov in order to provide an optical pathway for a photonic device package.  See par [0036] of Vaganov. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 5,952,719), Vaganov et al. (US 2002/0197025) (“Vaganov”), and Lin (US 2021/0118785).
With regard to claim 7, Robinson and Vaganov does not disclose that the protruding electrodes are solder balls with a resin core or a copper core.
However, figure 2B of Lin discloses that the protruding electrodes 211 are solder balls with a resin core or a copper core (“copper core solder balls”, par [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the solder balls of Robinson with the copper core solder balls as taught in Lin order to provide suitable interconnects.  See par [0035] of Lin. 

8 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 5,952,719), Vaganov et al. (US 2002/0197025) (“Vaganov”), and Lin et al. (US 2006/0291029) (“Lin 2”). 
With regard to claim 8, Robinson does not disclose a diameter of the protruding electrodes is 200 pm to 250 um.
However, figure 16 of Lin 2 discloses a diameter (“solder ball diameter < 2500 um”, par [0077]) of the protruding electrodes is 200 um (“200 um”, par [0077]) to 250 um (“solder ball diameter < 2500 um”, par [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the solder ball of Robinson with the dimeter of Lin 2 in order to provide a particular type contact structure.  See par [0066] of Lin 2. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             2/3/2022